DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2020 has been entered.
 
Response to Amendment

The amendment filed 19 October 2020 has been entered.  Claims 20-39 are currently pending in the application.  The rejections of record from the office action dated 17 July 2020 not repeated herein have been withdrawn.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 20-32 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (WO 2006/011926 A1) in view of Tanaka (Machine Translation of JP 2014061682) and Furno et al. (US 2010/0035757 A1).
Regarding claims 20-32 and 34-38, Speer discloses an article such as a film, sachet, food packaging film, a tray with a lid stock adhered to it (abstract, P1/L5-10, P4/L19-30), wherein the article may comprise a multilayer film having a layer comprising a sulfur scavenger (i.e. odor absorbing compound) such as zinc stearate, zinc oxide or zinc ionomer (P2/L10-30, P8/L20-35), wherein the film may be formed by coextrusion (P15/L15-16), wherein the film may include layers to achieve appropriate slip modulus, oxygen or water vapor barrier layers (i.e. barrier layer) and heat seal layers and slip layers or outer layers (i.e. outer layers) (P7/L1-16), wherein the barrier layer may comprise EVOH or PVDC (P7/L20-30).  Speer discloses embodiments including films structures such as SS/OS/OB/PE or SS/OS/OB/ADH/PE/PET.  It is the examiner’s position that layer “SS” being the sulfur scavenging layer could be considered the claimed inner anti-odor layer, layer “OB” being the barrier layer could be considered the claimed inner gas barrier layer and layers “PE” or “PET” could be considered the claimed second outer layer (P14/L1-25).  

It is noted that Speer discloses that additional film layers can be included within the film structure or adhered to an outer layer thereof (P15/L10-15).
Tanaka discloses a multilayer packaging film comprising a layer comprising a zinc compound (i.e. anti-odor layer) and having a sealant layer inside of the layer comprising the zinc compound (abstract, Fig. 1). 
In light of the fact that Speer states that additional films can be added to the outer layers of the film, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to add the sealant layer of Tanaka to the side of the film having the anti-odor layer in order to provide a film with good sealing properties and because doing so amounts to nothing more than using a known layer for its intended use in a known environment to accomplish an entirely expected result.
Speer does not disclose that the anti-odor compound is zinc ricinolate.
Furno discloses zinc ricinolate as an odor absorber for an odor absorbing composition (abstract, [0031]).
Speer and Furno are analogous art because thy both teach about odor absorbing compositions.  It would have been obvious to one of ordinary skill in the art to use/incorporate zinc ricinolate as disclosed by Furno in the anti-odor layer of modified Speer because it is well known in the art to do so and doing so would amount to nothing more than using a known material for its intended use in a known environment to accomplish an entirely expected result. 

Regarding claim 30, Speer discloses that each layer can have any thickness desired and typical thickness may be 0.5 mils (12.7 µm) (i.e. anti-odor layer below 15 µm).  
Alternatively, it would have been obvious to use any thickness including that claimed depending on the end use and the required amount of strength and odor absorbing properties of the film.
Regarding the first outer sealant layer having a thickness of from 5 to 12 µm, it is apparent, however, that the instantly claimed thickness and that taught by Speer are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.

Alternatively, it would have been obvious to use any thickness including that claimed depending on the end use and the required amount of strength and sealing properties of the film.
Regarding claim 31, Speer discloses that the anti-odor layer may comprise polyolefins (P14/L19-25).
Regarding claim 32, Speer discloses that the barrier layer may comprise EVOH or PVDC (P7/L20-30).
Regarding claim 34, while Speer does not explicitly recite more than one anti-odor layer, it is noted that Speer discloses that additional film layers can be included within the film structure or adhered to an outer layer thereof (P15/L10-15).  It is the examiner’s position that it would have been obvious depending on the end use to add an additional anti-odor layer to improve the anti-odor properties of the article/package.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (WO 2006/011926 A1), Tanaka (Machine Translation of JP 2014061682), and Furno et al. (US 2010/0035757 A1), as applied to claim 32 above, in view of Arthurs et al. (US 2005/0214557 A1).
Regarding claim 33, modified Speer discloses all of the claim limitations as set forth above.  Speer does not disclose that the second outer layer comprises a propylene-based copolymer in an amount of from 75 to 95 wt% and an olefin block copolymer in an amount of from 5 to 25 wt% based on layer weight.
Arthurs discloses a multilayer film comprising an outer layer comprising 62-88 wt% propylenic polymer that may be a propylene copolymer and 10-30 wt % cyclic-olefin block copolymer (overlapping ranges) ([0016], [0019], [0042]-[0044]), to provide good haze and slip properties ([0016]).
Speer and Arthurs are analogous art because they both disclose multilayer films.  It would have been obvious to one of ordinary skill in the art to use the outer layer of Arthurs in the article of modified Speer in order to provide an article having good haze and slip properties.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (WO 2006/011926 A1), Tanaka (Machine Translation of JP 2014061682) and Furno et al. (US 2010/0035757 A1), as applied to claim 20 above, in view of Bekele et al. (US 4,910,033).

Bekele discloses that vacuum skin packages comprising a top film, a support and a product loaded onto the support, the film being draped over the product and sealed to the surface of the support not covered by the product are well known to provide food products that look and remain fresh (abstract, C4/L30-55).  
	Speer and Bekele are analogous art because they both teach about food packaging.  It would have been obvious to one of ordinary skill in the art to form the package of modified Speer as a vacuum skin package in order to provide a package that keeps food products looking and remaining fresh.

Response to Arguments

Applicant's arguments filed 19 October 2020 have been fully considered but they are not persuasive.
Applicant argues that the sealant layer of Speer is the PE layer and therefore, the structure of Speer does not show an anti-odor layer between the sealant layer ant the gas barrier layer.
Speer is not used to teach the sealant layer.  Tanaka is used to teach this limitation.

It is noted that Speer discloses that additional film layers can be included within the film structure or adhered to an outer layer thereof (P15/L10-15).
Tanaka discloses a multilayer packaging film comprising a layer comprising a zinc compound (i.e. anti-odor layer) and having a sealant layer inside of the layer comprising the zinc compound (abstract, Fig. 1). 
In light of the fact that Speer states that additional films can be added to the outer layers of the film, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to add the sealant layer of Tanaka to the side of the film having the anti-odor layer in order to provide a film with good sealing properties and because doing so amounts to nothing more than using a known layer for its intended use in a known environment to accomplish an entirely expected result.
It is noted that adding the sealant layer of Tanaka to the inside of the anti-odor layer as taught by Tanaka would result in the anti-odor layer being between the sealant layer and the gas barrier layer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the examiner has used impermissible hindsight.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Speer teaches having the SS layer function as a sealant layer and therefore one would not be motivated to add a sealing layer.
In light of the fact that Speer states that additional films can be added to the outer layers of the film, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to add the sealant layer of Tanaka to the side of the film having the anti-odor layer in order to provide a film with good sealing properties and because doing so amounts to nothing more than using a known layer for its intended use in a known environment to accomplish an entirely expected result.
Nothing in Speer teaches away from adding the sealant layer of Tanaka.
Applicant argues that the instant claim requires that the layers are coextruded.
Applicant’s argument is unpersuasive given that “coextruded” is merely a product by process limitation.
It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	The difference that applicant attributes to “adhesion”, i.e. intermediate steps, does not provide evidence that there is an unobvious difference between the claimed product and the prior art product.
	Applicant argues that the SS layer of Speer is not an “inner layer”.
It is noted that adding the sealant layer of Tanaka to the inside of the anti-odor layer as taught by Tanaka would result in the anti-odor layer being between the sealant layer and the gas barrier layer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Furno is not in the same field of endeavor of multilayer packaging films.
Applicant’s argument is unpersuasive given that Furno is in the same field of endeavor of odor absorbing compositions.

Applicant’s argument is unpersuasive because the examiner does not use Furno to teach particles.  Furno is merely used to teach zinc ricinolate as an odor absorber for an odor absorbing composition (abstract, [0031]).
Applicant argues that there is no indication that the odor absorbers of Furno would be effective at a smaller size.
Applicant’s argument is unpersuasive given that applicant provides no evidence that the odor absorbers of Furno would not be effective at a smaller size. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether the odor absorbers of Furno would not be effective at a smaller size must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/Primary Examiner, Art Unit 1782